Citation Nr: 1231152	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  08-11 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased initial rating for a cervical spine disability, in excess of 10 percent from June 3, 1998, to August 15, 2007, and in excess of 20 percent as of August 16, 2007.

2.  Entitlement to an initial rating in excess of 10 percent for a thoracolumbar spine disability.

3.  Entitlement to separate ratings for the thoracic and lumbar manifestations of the thoracolumbar spine disorder.

4.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).  These claims were remanded by the Board in June 2011 for additional development.

The issues of entitlement to an increased initial rating for a cervical spine disability and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The medical evidence of record shows that, prior to September 26, 2003, the Veteran's thoracolumbar spine disability was manifested by pain and limitation of motion to 75 degrees of flexion, 20 degrees of extension, 25 degrees of right lateral flexion, 25 degrees of left lateral flexion, 25 degrees of right rotation, and 25 degrees of left rotation.

2.  The medical evidence of record shows that, for the period as of September 26, 2003, the Veteran's thoracolumbar spine disability was predominantly manifested by pain and limitation of motion to, at most, 70 degrees of flexion, 20 degrees of extension, 20 degrees of right lateral flexion, 25 degrees of left lateral flexion, 25 degrees of right rotation, and 30 degrees of left rotation.

3.  The limitation of motion of both the Veteran's lumbar and dorsal spine prior to September 25, 2003, was best characterized as slight in severity.

4.  The medical evidence of record shows that the Veteran's left shoulder disability is manifested by pain and limitation of right shoulder motion to, at most, 135 degrees of flexion, 135 degrees of abduction, 80 degrees of external rotation, and 30 degrees of internal rotation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  The criteria for separate ratings for the thoracic and lumbar manifestations of the thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5291, 5292 (2002).

3.  The criteria for an initial rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201, 5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2006, March 2007, June 2008, and November 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  The Board notes that the June 2011 remand specifically stated that the Veteran should be provided with electromyograph (EMG) or nerve conduction velocity (NCV) studies.  The Veteran was scheduled for EMG and magnetic resonance imaging (MRI) studies in conjunction with a November 2011 VA peripheral nerves examination, however the Veteran refused to complete them.  The Board emphasizes that the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board is satisfied that there was substantial compliance with its June 2011 remand directives for those claims being adjudicated.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's claims is based on the assignment of initial ratings following initial awards of service connection for a thoracolumbar spine disability and a left shoulder disability.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

During the periods pertinent to this appeal, the rating criteria for disabilities of the spine were amended twice, effective September 23, 2002, and September 26, 2003.  Amended rating criteria can be applied only for periods on and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422 (2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The RO addressed the Veteran's thoracolumbar spine claim under the old criteria in the Schedule in a February 2008 rating decision, a February 2008 statement of the case, and supplemental statements of the case date in May 2010, July 2010, and December 2011.  The RO addressed the Veteran's claim under the current regulations, in July 2006 and February 2008 rating decisions, a February 2008 statement of the case, and supplemental statements of the case dated in May 2010, July 2010, and December 2011.  Therefore, there is no prejudice to the Veteran for the Board to proceed with the adjudication of this appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection for degenerative disc disease of the thoracolumbar spine, was granted by an August 2006 rating decision and a 0 percent rating was assigned, effective June 3, 1998, under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5237.  A 10 percent rating was also assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5237, effective August 10, 2005.  In the selection of diagnostic code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that traumatic arthritis, under Diagnostic Code 5010, was the service-connected disability, and lumbosacral strain, under Diagnostic Code 5237, was a residual condition.  Subsequently, a February 2009 rating decision assigned a 10 percent rating for degenerative disc disease of the thoracolumbar spine, effective June 3, 1998, under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5237.

In a September 1997 private emergency room note, the Veteran denied experiencing pain radiating to his legs.  On physical examination, the Veteran's back was non-tender.

In a June 1998 private medical report, the Veteran complained of chronic back pain without radiation.  On physical examination, there were no deformities of the Veteran's spine.  The Veteran had range of motion of the thoracolumbar spine to 75 degrees of flexion, 20 degrees of extension, 25 degrees of right lateral flexion, 25 degrees of left lateral flexion, 25 degrees of right rotation, and 25 degrees of left rotation.  The Veteran walked without difficulty, had a normal gait, had no difficulties during the examination, and did not use any assistive devices.  He did not have any obvious motor or sensory deficits.  The impression did not include a thoracolumbar spine disorder.  A contemporaneous private x-ray report stated that, on views of the Veteran's lumbar spine, there were no fractures, dislocations, or significant degenerative changes seen.  The impression was unremarkable lumbosacral spine.

In a December 1999 private medical report, the Veteran complained of thoracic spine tenderness with palpation, but no obvious deformity was noted on physical examination.  There was no obvious sensory loss in the extremities, nor was there any dermatomal complaint of pain.

In a July 2002 private medical report, the Veteran complained of back pain.  On physical examination, the Veteran was reported to have a reduced range of motion, but the location and extent of the loss of range of motion was not specified.  Tenderness was reported in the Veteran's neck and upper shoulder, but not in the thoracolumbar spine, and the assessment did not include a diagnosis of a thoracolumbar disorder.

In an August 2005 VA spine examination report, the Veteran complained of low back pain.  He stated that the pain was at a level of three on a scale from one to ten, rising to a seven during flare-ups, but without radiation.  The flare-ups occurred approximately two times per month, were reported to be caused by excessive walking for physical activity, and were alleviated with medication and rest.  The Veteran denied experiencing any incapacitating episodes in the previous 12 months.  On physical examination, the Veteran was able to walk without assistive devices, had good balance, and did not have scoliosis or pelvic tilt.  The Veteran's thoracolumbar paraspinous muscles were slightly increased in tone, and there was mild tenderness in the L5-S1 region.  The Veteran had range of motion of the thoracolumbar spine to 80 degrees of flexion, 25 degrees of extension, 28 degrees of right lateral flexion, 25 degrees of left lateral flexion, 25 degrees of right rotation, and 30 degrees of left rotation.  There was no pain or tenderness throughout the range of motion, and there were no changes to the range of motion following repetitive motion testing.  There were no sensory deficits in either leg.  The impression was early degenerative disc disease of the thoracolumbar spine.  The examiner stated that the Veteran would have a change in his range of motion and an increase in pain during flare-ups, but that the change could not be stated accurately.  The examiner could not detect fatigability, weakness, or incoordination.

In a July 2007 VA neurological disorders examination report, the Veteran initially complained of a little pain in the low back when driving or sitting for a long time, but then "reconsider[ed]" and stated that it hurt more and at all times, except for when he was resting or relaxing.  The Veteran also reported experiencing occasional radiation into the legs and knees, and reported leg weakness, but denied numbness.  He denied experiencing any sphincter disturbance, but reported constant pain in his mid-back.  On examination, the Veteran had a normal gait and station.  The examiner stated that the Veteran made

a show of his attempt to heel/toe/tandem walk - can't take more than a step or two at a time, but does it repeatedly, normally, and without visible evidence of pain.  He grimaces with virtually all testing. . . .  Effort is poor.  He grimaces a lot, but with repeated coaxing I can get 5/5 strength in most muscles.

The examiner stated that the Veteran did not have any neurologic deficits related to his thoracic or lumbar spine.  The Veteran refused diagnostic testing necessary to establish objective evidence of neurological disorders.

In an August 2007 VA spine examination report, the Veteran complained of low back pain without radiation.  He reported that the symptoms increased with prolonged standing or sitting, and were aided by ice and rest.  The Veteran denied experiencing flare-ups in his low back.  He denied any associated features and did not use any assistive aids or braces.  The Veteran denied unsteadiness and a history of falling.  On physical examination, the Veteran walked with a normal gait.  He did not have a list or spasm, but complained of pain to light touch in the lower back and rotation of the upper torso from the hips.  The Veteran had range of motion of the thoracolumbar spine to 70 degrees of flexion, 20 degrees of extension, 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 30 degrees of right rotation, and 30 degrees of left rotation.  He reported experiencing pain at the end of all of the ranges of motion, but there was no objective evidence of pain.  Repetitive motion testing did not result in different results.  The Veteran had pain with straight leg raise, and with the knee and hip flexed.  The Veteran's sensation was intact to light touch in both feet.  On x-ray examination, the Veteran's thoracic spine was essentially normal, while his lumbosacral spine had mild narrowing at the L5-S1 disc space.  The impression was mild degenerative disc disease of L5.  The examiner opined that the Veteran exhibited unphysiologic responses to his lumbar spine examination, indicating the presence of "quite a bit of exaggeration and pain behavior."  The examiner stated that the findings in the Veteran's thoracolumbar spine area could not be separated.  The examiner stated that the Veteran could have further limitation of his range of motion, increased pain, and limitation in functional capacity during flare-ups, but that the additional loss could not be estimated without resorting to mere speculation.

In a July 2008 VA spine examination report, the Veteran complained of pain in his upper back which was constant and worsened with activity.  On physical examination of the Veteran's back, he was able to stand erect and no spasm was noted.  There were subjective complaints of widespread tenderness to even light palpation.  The Veteran had a range of motion to 90 degrees of flexion, 30 degrees of extension, 35 degrees of right lateral flexion, 35 degrees of left lateral flexion, 30 degrees of right rotation, and 30 degrees of left rotation.  He reported pain throughout the range of motion, but there was no objective evidence of pain on motion, tenderness, or spasm of the back.  The Veteran did not have additional limitations of motion following repetitive motion.  No neurological, motor, or sensory abnormalities were noted in the lower extremities, and the Veteran's reflexes were intact.  There was no radicular pain on supine straight leg raise testing.  On x-ray examination, the Veteran's thoracic spine had loss of disc space height at several levels and slight loss of height of several thoracic vertebrae, though no definite changes since 2005.  The Veteran's lumbar spine had disc space narrowing at L5-S1 with degenerative changes of the sacroiliac joints.  The impression was degenerative disc disease of the thoracolumbar spine.  The examiner stated that the Veteran reported constant pain, as opposed to recurrent flare-ups of pain, so that the provisions dealing with additional limitations on flare-ups were inapplicable.

An August 2009 disability form signed by a private physician stated that the Veteran had mid-back pain which was aggravated by sitting, walking, and lifting.  The report stated that he was severely impaired in the upper back.

In a December 2009 VA spine examination report, the Veteran reported that he had not had any physician prescribed bed rest for incapacitating episodes of low back pain in the previous 12 months.  He complained of intermittent pain in the mid to low back which was non-radiating, but also reported occasional numbness, tingling, and weakness in both legs, though without falling.  The Veteran reported that flare-ups occurred approximately once a month with unknown precipitating factors, and were alleviated in one hour with rest, medication, and a heating pad.  The Veteran denied experiencing any bladder, bowel, or erectile dysfunction related to his back disorder.  On physical examination, there was tenderness on palpation of the left lower lumbar paraspinal muscles.  Straight leg raise testing was negative, bilaterally, while seated.  The Veteran had a range of motion to 90 degrees of flexion, 30 degrees of extension, 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 30 degrees of right rotation, and 30 degrees of left rotation.  There was no pain on any range of motion, and there was no change in the range of motion following repetition on any motion other than right lateral flexion, which decreased to 20 degrees.  No muscle or neurological abnormalities were noted in the Veteran's legs, and he had a normal station and gait.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner stated that, during a flare-up, the Veteran could have an increase in back pain and further limitation of trunk range of motion affecting his functional capacity, however the amount of additional functional loss could not be estimated without speculation.

In a January 2010 VA outpatient medical report, the Veteran complained of chronic upper back pain which he treated with pain medication, therapy, and muscle relaxant.

In a June 2010 VA outpatient medical report, the Veteran complained of chronic back pain with an acute flare-up after raking leaves one week earlier.  On physical examination, there was a muscle spasm of the lower back.  The impression was chronic back pain.

In a September 2011 VA thoracolumbar spine condition report, the Veteran complained of chronic recurrent back pain which came and went.  It was sometimes increased by standing, walking, and lifting, or sitting without moving.  He reported occasional radiation into the thighs, but denied numbness or tingling in the legs.  He reported that he experienced flare-ups approximately once per month which resulted in a significant increase in pain and were relieved by ice.  The Veteran had a range of motion to 90 degrees of flexion, without pain; 25 degrees of extension, with pain at 25 degrees; 25 degrees of right lateral flexion, without pain; 30 degrees of left lateral flexion, with pain at 30 degrees; 30 degrees of right rotation, without pain; and 30 degrees of left rotation, with pain at 30 degrees.  On repetitive use testing, the Veteran retained the same degrees of motion on all ranges, except for right lateral flexion which increased to 30 degrees.  The examiner stated that the Veteran did not have additional limitation in range of motion following repetitive use testing.  The Veteran was found to have functional loss due to pain on movement.  There was no localized tenderness, pain to palpation, guarding, or muscle spasm of the thoracolumbar spine.  The Veteran had not had any incapacitating episodes of IVDS over the previous 12 months.  He did not use any assistive devices as a normal mode of locomotion.  The report stated that the Veteran did not have arthritis of the thoracolumbar spine which was documented on x-rays.  The Veteran also did not have a vertebral fracture, though he had mild L5-S1 disc space narrowing.  The functional impact of the Veteran's thoracolumbar spine disorder was that it limited him in repetitive bending or lifting greater than 20 pounds.

A September 2011 VA medical opinion report stated that, with regard to the diagnostic codes in effect in 2002, a determination as to whether the Veteran's limitation of motion was mild, moderate, or severe should be obtained by comparing the results obtained in the September 2011 VA thoracolumbar spine condition report to those listed in the ratings manual.  The examiner stated that there was no evidence of ankylosis or instability noted on the examination.  The examiner also stated that there was no objective way to measure any additional limitation of motion experienced by the Veteran during a flare-up which occurred without the presence of a medical examiner.

A November 2011 VA peripheral nerves examination report stated that the Veteran had mild degenerative disc disease of the lumbar spine.  The Veteran was scheduled for EMG and MRI studies, but refused to complete them.  He complained of low back pain on lifting with rare radiation into the thighs.  The Veteran denied numbness in the legs and sphincter disturbance, though he reported occasional ankle and thigh weakness.  On examination, the Veteran had a normal gait and station.  He had full motor strength despite poor effort on the left side.  Sensation was intact to pinprick, while vibration sense was subjectively mildly decreased on the left side.  Straight leg raise testing was negative, and the Veteran had a normal wear pattern on the soles of his shoes.  The assessment was that the Veteran had no motor or sensory deficits which were referable to the spine and no myelopathy.  The examiner stated that the Veteran had some mild incomplete left sided sensory loss which was likely due to lacunar infarct and unrelated to his spine.

Ratings Other than Intervertebral Disc Syndrome (IVDS) Prior to September 26, 2003

The medical evidence of record shows that, prior to September 26, 2003, the Veteran's thoracolumbar spine disability was manifested by pain and limitation of motion to 75 degrees of flexion, 20 degrees of extension, 25 degrees of right lateral flexion, 25 degrees of left lateral flexion, 25 degrees of right rotation, and 25 degrees of left rotation.

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 10 percent rating was warranted for slight limitation of motion of the lumbar spine.  A 20 percent rating was warranted for moderate limitation of motion of the lumbar spine.  A 40 percent rating was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The Board finds that the medical evidence of record does not show that the Veteran's thoracolumbar spine limitation of motion was moderate in degree prior to September 26, 2003.  The Veteran's thoracolumbar spine range of motion was measured, and the limitation of motion elicited was to a degree that would only warrant a 10 percent rating under the present rating criteria.  The September 2011 VA medical opinion report stated that such a comparison to the current rating criteria would be the most appropriate manner of determining the severity of the Veteran's thoracolumbar spine limitation of motion under the old criteria.  There is no medical evidence of record that indicates that the limitation of motion demonstrated prior to September 25, 2003 was of moderate or greater severity, even taking into account any additional functional loss due to pain or any other factors.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted prior to September 25, 2003, under Diagnostic Code 5292.

Under the criteria in effect prior to September 26, 2003, lumbosacral strain was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 10 percent rating was warranted with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, with unilateral loss of lateral spine motion in the standing position.  A 40 percent rating was warranted for severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

The medical evidence of record prior to September 26, 2003, does not show muscle spasm on extreme forward bending or unilateral loss of lateral spine motion in the standing position.  The Veteran experienced limitation to 25 degrees of lateral flexion, bilaterally.  Accordingly, the Board finds that evidence of record does not show that any higher initial rating is warranted under Diagnostic Code 5295.

As the Veteran's disability involves restricted articulation of a joint, the Board must also address the provisions regarding limitation of function due to pain, weakness, incoordination, excess motion, and fatigability.  38 C.F.R. §§ 4.40, 4.45 (2011).  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as there is no indication in the record that the Veteran experienced any limitation of motion of the lumbar spine due to pain, weakness, or incoordination prior to September 25, 2003, that would have resulted in disability more nearly approximating moderate limitation of motion, or muscle spasm on extreme forward bending with unilateral loss of lateral spine motion, the Board finds that a rating in excess of 10 percent is not warranted prior to September 25, 2003.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Accordingly, the Board finds that a higher rating is not warranted during this period because the evidence does not show lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, ankylosis, or vertebral fracture.  The evidence also does not show moderate limitation of motion.  Therefore, the preponderance of the evidence is against the claim for increase and the claim is denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003).

IVDS Prior to September 23, 2002

Under the criteria in effect prior to September 23, 2002, IVDS was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 10 percent rating was warranted for mild disability.  A 20 percent rating was warranted for moderate disability with recurring attacks.  A 40 percent rating was warranted for severe disability with recurrent attacks and only intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The medical evidence of record prior to September 23, 2002, does not show that the Veteran's thoracolumbar spine symptomatology was more than mild in nature.  The limitation of motion elicited prior to September 23, 2002 was to a degree that would only warrant a 10 percent rating under current rating criteria.  No neurologic abnormalities related to the thoracolumbar spine were noted on any medical report dated prior to September 23, 2002.  The Board finds that such a level of symptomatology is not analogous to moderate IVDS under the criteria in effect prior to September 23, 2002.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to September 23, 2002, under Diagnostic Code 5293.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IVDS and Separate Orthopedic and Neurologic Manifestations for the Entire Period on Appeal

Under the schedular criteria in effect on and after September 23, 2002, IVDS is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under that version of the Diagnostic Code, IVDS is rated either on the total duration of incapacitating episodes over the previous 12 months or by combining under § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Code 5243 (2011).

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes (2011).  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes (2011).

The Board finds that the preponderance of the evidence of record does not show that the Veteran required bed rest prescribed by a physician at any point from June 3, 1998, to the present, and during no 12 month period is he shown to have required bed rest prescribed by a physician for at least one week or more.  The Board notes that the Veteran has repeatedly stated that he treated his back symptoms with rest.  However, there is no medical evidence of record that rest was ever prescribed by a physician.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted at any point during the period on appeal due to incapacitating episodes.

The Board must also determine whether an increased rating can be assigned for the Veteran's thoracolumbar spine disability by providing separate ratings for the chronic orthopedic and neurologic manifestations of the disability.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2011).  The medical evidence of record does not show that the Veteran has ever had a diagnosis of a neurological disorder which is related to his thoracolumbar spine disorder.  While the Veteran has reported neurological symptoms in his legs at multiple points during the period on appeal, no objective evidence has even been found of a neurological disorder related to the Veteran's thoracolumbar spine disorder.  Accordingly, the Board finds that the preponderance of the evidence of record shows that the Veteran does not have a neurological disorder which is related to his thoracolumbar spine disorder.  Therefore, a separate rating for chronic neurologic manifestations of the Veteran's thoracolumbar spine disorder is not warranted at any point during the period on appeal.

Furthermore, the evidence does not show IVDS that would be considered a moderate disability with recurring attacks at any time during the pendency of the appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to September 23, 2002, under Diagnostic Code 5293.  In addition, the evidence is against the assignment of any rating higher than 10 percent based on incapacitating episodes.  Therefore, a higher rating cannot be assigned for any intervertebral disc syndrome.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Ratings Other Than IVDS, as of September 26, 2003

Under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula), effective September 26, 2003, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula (2011).

The medical evidence of record shows that, for the period on and after September 26, 2003, the Veteran's thoracolumbar spine disability was predominantly manifested by pain and limitation of motion to, at most, 70 degrees of flexion, 20 degrees of extension, 20 degrees of right lateral flexion, 25 degrees of left lateral flexion, 25 degrees of right rotation, and 30 degrees of left rotation.  There is no medical evidence of record that the Veteran's thoracolumbar spine has ever been limited to 60 degrees or less of flexion or 120 degrees or less of combined range of motion.  In addition, while the evidence of record shows that the Veteran has been found to have muscle spasms at various points in time, there is no evidence that states that the spasms were severe enough to result in an abnormal gait or spinal contour.

The Veteran reported back pain on use, a contention which is substantiated by the evidence of record.  However, the medical evidence of record does not show that the pain caused by the Veteran's back disability has ever resulted in additional limitation in range of motion sufficient to reduce forward flexion to 60 degrees or less or the combined range of motion to 120 degrees or less.  Pain was taken into account by the August 2005 VA spine examination report, August 2007 VA spine examination report, July 2008 VA spine examination report, December 2009 VA spine examination report, and September 2011 VA thoracolumbar spine condition report.  None of those reports found objective evidence that the Veteran's pain resulted in more than minimal additional loss of range of motion, or resulted in additional loss of motion that would warrant any higher rating.  Accordingly, while the medical evidence of record shows that the Veteran experienced back pain throughout the period on appeal, that pain has not been shown to cause additional functional loss sufficient to effectively limit the Veteran's forward flexion to 60 degrees or less or his combined range of motion to 120 degrees or less.  Joint pain alone, including pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, the Board finds that the preponderance of the evidence of record does not show that the Veteran experienced pain which caused additional functional loss beyond that contemplated by the currently assigned rating.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted under the General Rating Formula for the orthopedic manifestations of the Veteran's service-connected back disability.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's thoracolumbar spine symptoms, the evidence shows no distinct periods of time during which his symptoms have varied to such an extent that different ratings from those assigned herein are needed to adequately compensate the disability.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for a thoracolumbar spine disability inadequate.  The Veteran's thoracolumbar spine disability was rated under the applicable diagnostic codes from all of the relevant versions of 38 C.F.R. § 4.71a, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's thoracolumbar spine disability was manifested by the varying degrees of pain and limitation of motion listed above.  When comparing these disability pictures with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating currently assigned for his thoracolumbar spine disability.  Ratings in excess of the currently assigned rating are provided for certain manifestations of spine disabilities, but the medical evidence shows that those manifestations are not present in this case.  The criteria for the currently assigned rating for the Veteran's thoracolumbar spine disability reasonably describe the Veteran's disability level and symptomatology.  In addition, the evidence does not show marked interference with employment or frequent hospitalization due to the thoracolumbar disability.  Therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.71a (2002); 38 C.F.R. § 4.71a (2003); 38 C.F.R. § 4.71a (2011).

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's thoracolumbar spine disability does not meet the criteria for ratings in excess of 10 percent.  Therefore, the claim for an increased rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).

Separate Ratings for Thoracic and Lumbar Manifestations

The Veteran also claims entitlement to separate ratings of the thoracic and lumbar manifestations of his service-connected thoracolumbar spine disability.  The Schedule specifically provides a single rating for limitation of motion of the thoracolumbar spine as a whole for the period on and after September 26, 2003.  38 C.F.R. § 4.71a, General Rating Formula (2011).  As there are no provisions in the Schedule for separate ratings for thoracic and lumbar manifestations of a single thoracolumbar spine disability during that period, separate ratings are not warranted as of September 26, 2003.  Massey v. Brown, 7 Vet. App. 204 (1994).

However, prior to September 26, 2003, the Schedule allowed separate ratings based on limitation of motion, or demonstrable deformity of a vertebral body from fracture, of the dorsal (thoracic) and lumbar segments of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5291, 5292 (2003).  With regard to the rating for residuals of fracture of the vertebra, the medical evidence of record does not show that the Veteran has ever had a vertebral fracture.  Accordingly, separate ratings are not warranted based on that diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).

With regard to the ratings for limitation of motion, limitation of motion of the lumbar spine warranted a 10 percent rating when it was slight, a 20 percent rating when it was moderate, and a 40 percent rating when it was severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Limitation of motion of the dorsal spine warranted a 0 percent rating when it was slight, a 10 percent rating when it was moderate, and a 10 percent rating when it was severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).  Prior to September 25, 2003, the medical evidence of record does not show that the Veteran's thoracolumbar spine limitation of motion was moderate in degree.  The Veteran's thoracolumbar spine range of motion was measured, and the limitation of motion elicited was to a degree that would warrant a finding of no more than slight.  The preponderance of the evidence of record is against a finding that the limitation of motion demonstrated prior to September 26, 2003 was of moderate or greater severity, even taking into account any additional functional loss due to pain or any other factors.  Accordingly, the Board finds that the limitation of motion of both the Veteran's lumbar and dorsal spine prior to September 25, 2003, was best characterized as slight in severity.  Therefore, a separate compensable rating for limitation of motion of the dorsal spine is not warranted because slight limitation of dorsal spine motion warranted a 0 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).

In reaching this decision, the Board finds that the preponderance of the evidence of record does not show that the Veteran met the criteria for a separate compensable rating for his thoracic spine symptoms prior to September 25, 2003.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder Disability

Service connection for residuals of a left shoulder injury and degenerative changes of the cervical spine was granted by a July 2006 rating decision and a 10 percent rating was assigned, effective June 3, 1998, under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5237.  Subsequently, a February 2008 rating decision separated the Veteran's left shoulder and cervical spine disabilities, and assigned a 10 percent rating for residuals of a left shoulder injury, effective June 3, 1998, under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5203.  The hyphenated diagnostic code in this case indicates that an unlisted musculoskeletal disorder, under Diagnostic Code 5299, was the service-connected disorder, and impairment of the clavicle or scapula, under Diagnostic Code 5203, was a residual condition.

In a July 1997 private medical report, the Veteran complained of pain across the shoulders.  On physical examination, no abnormalities of the extremities were noted.

A March 1998 private medical report stated that, on observation, the Veteran had slightly decreased strength in the left arm.

In a June 1998 private medical report, the Veteran complained of severe neck and back pain following an injection in his left shoulder during service.  On physical examination, the Veteran had left shoulder range of motion to 135 degrees of forward flexion, 30 degrees of backward flexion, 135 degrees of abduction, 20 degrees of adduction, 80 degrees of external rotation, and 30 degrees of internal rotation.  No motor, sensory, or reflex abnormalities were noted.

In a March 1999 private medical report, the Veteran complained of shoulder pain.  On observation, no abnormalities of the left shoulder were noted.

In an October 1999 private medical report, the Veteran complained of left upper extremity pain.  On physical examination, the Veteran had diminished strength in the left arm which appeared to be affected by poor effort.  Sensation was also diminished over the left triceps.  The assessment was left upper extremity radiculopathy.

A November 1999 private medical report gave an assessment of degenerative disc disease of the cervical spine with left upper extremity radiculopathy by history.

In a January 2000 private medical report, the Veteran denied experiencing pain radiating to his arm, though he did report occasional numbness.

A February 2000 private medical report stated that, after MRI examination, the assessment was degenerative disc disease of the cervical spine, with left extremity radiculopathy.

A March 2000 private medical report gave an assessment of multi-level degenerative disc disease of the cervical spine with left upper extremity radiculopathy.

A July 2002 private medical report stated that, on musculoskeletal examination, the Veteran had a reduced range of motion and tenderness of the upper shoulders.

An October 2002 private medical report stated that, on musculoskeletal examination, the Veteran had a full range of motion, except of the head.

An August 2003 private medical report stated that, on musculoskeletal examination, the Veteran had a full range of motion, but had pain on movement of the neck radiating to both arms.

A November 2004 private medical report stated that, on musculoskeletal examination, the Veteran had a full range of motion.

A January 2005 private medical report stated that, on musculoskeletal examination, the Veteran had a full range of motion.

In an August 2005 VA spine examination report, the Veteran complained of left shoulder pain and discomfort.  On physical examination, there was no left shoulder deformity, effusion, or crepitus.  There was tenderness at the acromioclavicular (AC) and humeroglenois joints.  The Veteran had left shoulder range of motion to 180 degrees of forward flexion, 170 degrees of abduction, 90 degrees of external rotation, and 90 degrees of internal rotation.  A slight increase in pain and discomfort were noted, particularly at the extremes of motion on internal and external rotation.  The diagnosis was old, healed left clavicle fracture.  The examiner stated that the Veteran would have a change in his range of motion and an increase in pain during flare-ups, but that the amount of change could not be stated accurately.  The examiner could not detect fatigability, weakness, or incoordination.

In an August 2006 private medical report, the Veteran complained of neck pain radiating down his arm.  On physical examination, the Veteran had a normal examination of the left arm with a full range of motion.

In a December 2006 private medical report, the Veteran complained of intermittent left arm numbness.  On physical examination, the Veteran had a full range of motion of the left arm, with pain and tenderness to palpation.

A December 2006 letter from a private physician stated that the Veteran had multiple bulging discs in his neck which were causing increased pain and numbness extending into his arm.

In a July 2007 VA neurological disorders examination report, the Veteran complained of previous radiation of neck pain down his left arm to the forearm.  On examination, the Veteran had slightly decreased strength on the left, with effort noted to be poor.  No sensory abnormalities were noted, though the Veteran's reflexes were mildly increased on the left compared to the right.  The assessment stated that the Veteran's left hemisensory loss and increased reflexes were most suggestive of a lacunar cerebral infraction.

In an August 2007 VA spine examination report, the Veteran complained of constant pain in the left shoulder which increased with activity and was alleviated by heat, ice, and hot showers.  The Veteran denied experiencing flare-ups, dislocation, and subluxation in his left shoulder, and he did not have inflammatory arthritis.  On physical examination, the Veteran's left shoulder was not tender or deformed.  The Veteran had left shoulder range of motion to 180 degrees of forward flexion, 180 degrees of abduction, 90 degrees of external rotation, and 90 degrees of internal rotation.  His abduction and strength were good at 90 degrees.  The Veteran's motion was non-painful and no changes were noted on repetitive motion.  On x-ray examination, the Veteran's left shoulder was normal, though there was a questionable old healed fracture of the distal clavicle which did not result in deformity of the clavicle or affect any joint.  The impression was normal examination and x-rays of the left shoulder.

In a July 2008 VA spine examination report, the Veteran complained of chronic left shoulder pain without recurrent flare-ups.  On physical examination, the Veteran had left shoulder range of motion to 180 degrees of forward flexion, 180 degrees of abduction, 90 degrees of external rotation, and 90 degrees of internal rotation.  There was mild pain on motion at the end points, but no additional limitation of motion after repetitive motion.  There was no tenderness of the left shoulder.  On x-ray examination, there were mild degenerative changes of the AC joint and deformity of the distal clavicle which may have been due to an old fracture.  The impression was residuals of a left shoulder injury.  The examiner stated that the Veteran reported constant pain, as opposed to recurrent flare-ups of pain, so that the provisions dealing with additional limitations on flare-ups were inapplicable.

A May 2009 private medical report stated that, on physical examination, the Veteran's muscle strength and tone were normal.

An August 2009 disability form signed by a private physician stated that the Veteran was severely impaired in the shoulders.

In a December 2009 VA spine examination report, the Veteran complained of intermittent throbbing on the superior aspect of the left shoulder.  He reported flare-ups once a month with swelling.  The precipitating factors were unknown, but they subsided with medication and ice.  On physical examination of the Veteran's left shoulder, there was no tenderness or swelling.  There was left shoulder range of motion to 160 degrees of forward flexion, 160 degrees of abduction, 90 degrees of external rotation, and 70 degrees of internal rotation.  No pain was noted on any motion except grimacing from 100 to 160 degrees of abduction.  There was no change in any range of motion following repetition.  The diagnosis was status post left shoulder injury.  The examiner stated that, during a flare-up, the Veteran could have an increase in left shoulder pain and further limitation of left shoulder range of motion affecting his functional capacity, however the amount of additional functional loss could not be estimated without speculation.

In a January 2010 VA outpatient medical report, the Veteran denied any new shoulder complaints.  After physical examination, the impression was shoulder pain.

In a September 2011 VA shoulder and arm conditions examination report, the Veteran complained of chronic left shoulder pain rather than intermittent flare-ups.  He reported that his lifting ability was limited to 20 pounds.  He denied experiencing flare-ups of his left shoulder disorder.  There was left shoulder range of motion to 180 degrees of forward flexion, with pain at 180 degrees; and 180 degrees of abduction, with pain at 145 degrees.  There was no change in the Veteran's ranges of motion, and there was no functional loss or functional impairment of the shoulder or arm.  There was localized tenderness or pain in the left shoulder, but no guarding.  He had full left shoulder strength, without ankylosis.  Hawkins' impingement, empty-can, external rotation/infraspinatous strength, lift-off subscapularis, crank apprehension, relocation, and cross-body adduction tests were all negative.  There was no history of mechanical symptoms or recurrent dislocation or subluxation of the glenohumeral/scapulohumeral joint.  The Veteran had an impairment of the clavicle or scapula which was characterized as an old healed fracture of the distal clavicle.  There was no tenderness to palpation of the AC joint, the Veteran had not had a total shoulder joint replacement or any other shoulder surgery, and there were no left shoulder scars.  Diagnostic imaging documented arthritis in the left shoulder.  The Veteran's left shoulder limited him in lifting more than 20 pounds and in frequent overhead work.

A September 2011 VA medical opinion report stated that there was no evidence of ankylosis or instability noted on the examination.  The examiner also stated that there was no objective way to measure any additional limitation of motion experienced by the Veteran during a flare-up which occurred without the presence of a medical examiner.

A November 2011 VA peripheral nerves examination report stated that the Veteran was scheduled for EMG and MRI studies, but refused to complete them.  He complained of neck pain which migrated between the shoulders with occasional radiation to the left shoulder from time to time.  On examination, the Veteran had full motor strength despite poor effort on the left side.  Sensation was intact to pinprick, while vibration sense was subjectively mildly decreased on the left side.  The assessment was that the Veteran had some mild incomplete left sided sensory loss which was likely due to lacunar infarct and unrelated to his shoulder.

The medical evidence of record shows that the Veteran's left shoulder disability is manifested by pain and limitation of right shoulder motion to, at most, 135 degrees of flexion, 135 degrees of abduction, 80 degrees of external rotation, and 30 degrees of internal rotation.  The evidence of record shows that the Veteran is right-handed.  Therefore, for rating purposes, his left shoulder is considered his minor or non-dominant extremity.  38 C.F.R. § 4.69 (2011).

Under Diagnostic Code 5201, limitation of motion of the minor arm at shoulder level warrants a 20 percent rating, limitation of motion of the minor arm midway between the side and shoulder level warrants a 30 percent rating, and limitation of motion of the minor arm to 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  The normal range of motion of a shoulder is from 0 degrees to 180 degrees on forward flexion and abduction, with shoulder level existing at 90 degrees, and from 0 degrees to 90 degrees on external and internal rotation.  38 C.F.R. § 4.71, Plate I (2011).  No higher rating is warranted under the diagnostic code for arthritis and a rating for arthritis cannot be combined with any rating based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

The medical evidence of record does not show that the Veteran's left arm has ever been limited in motion to shoulder level at any point during the period on appeal.  Accordingly, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's left shoulder disability under Diagnostic Code 5201.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  In addition, the medical evidence of record does not show that the Veteran's left shoulder has ever been ankylosed or that he has experienced any impairment of the humerus.  Therefore, a rating in excess of those already assigned is also not warranted under Diagnostic Codes 5200 and 5202, at any point during the period on appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2011).

The Veteran has reported left shoulder pain on use, a contention which is substantiated by the medical evidence of record.  However, the medical evidence of record does not show that the pain caused by the Veteran's left shoulder disability has ever resulted in additional limitation in range of motion sufficient to limit the Veteran's arm on motion to shoulder level.  Pain was taken into account by the August 2005 VA spine examination report, August 2007 VA spine examination report, July 2008 VA spine examination report, December 2009 VA spine examination report, and September 2011 VA shoulder and arm conditions examination report.  None of those reports found objective evidence that the Veteran's pain resulted in more than minimal additional loss of range of motion.  Accordingly, while the medical evidence of record shows that the Veteran experienced left shoulder pain throughout the period on appeal, that pain has not been shown to cause additional functional loss sufficient to effectively limit the Veteran's arm on motion to shoulder level, or 90 degrees.  Joint pain alone, including pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, the Board finds that the preponderance of the evidence of record does not show that the Veteran experienced pain which caused additional functional loss beyond that contemplated by the currently rating assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's current 10 percent rating is assigned under Diagnostic Code 5203, which contemplates impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).  Under Diagnostic Code 5203, a 10 percent rating is warranted for malunion of the minor clavicle or scapula; or nonunion without loose movement.  A 20 percent rating is warranted for nonunion of the minor clavicle or scapula with loose movement; or dislocation.  The evidence of record demonstrates that the Veteran has an old healed fracture of the left scapula, which provides evidence as to why that diagnostic code was used.  However, the medical evidence of record does not demonstrate that the Veteran has ever had malunion, nonunion, or dislocation of the minor clavicle or scapula at any point during the period on appeal.  Accordingly, a compensable rating is not warranted under Diagnostic Code 5203.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).

Indeed, the only diagnostic code in the Schedule under which the Veteran's left shoulder disorder meets the criteria for a compensable rating is Diagnostic Code 5003, for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  The record shows that left shoulder arthritis was diagnosed through x-ray examination and there is a noncompensable level of limitation of motion.  That finding, combined with the limitation of motion elicited, warrant no more than a 10 percent rating.  However, as the Veteran is already receiving a 10 percent rating for his left shoulder disability despite not meeting the criteria for a 10 percent rating under any of the diagnostic codes applicable to disabilities of the shoulder, the Board finds that the Veteran's currently assigned 10 percent rating is already taking into account the symptoms of his left shoulder arthritis.  Therefore, a separate 10 percent rating for left shoulder arthritis under Diagnostic Code 5003 is not warranted as it would result in prohibited pyramiding.  38 C.F.R §§ 4.14, 4.71a, Diagnostic Code 5003 (2011).

As a final matter, the medical evidence of record includes some diagnoses of left shoulder and arm radiculopathy.  The medical evidence of record is against a finding that the Veteran has a left arm neurological disorder which is related to his service-connected left shoulder disability.  Accordingly, the Board finds that a separate rating is not warranted for neurological manifestations of the Veteran's left shoulder disability.  There is medical evidence of record that the Veteran may have a left arm neurological disability which is related to his cervical spine disability.  To the extent that any such relationship is demonstrated, those symptoms are for consideration in conjunction with the Veteran's claim of entitlement to an increased initial rating for the cervical spine disability.  As that claim is being remanded below, the Board shall not adjudicate any associated neurological symptoms at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's left shoulder symptoms, the evidence shows no distinct periods of time during which his symptoms have varied to such an extent that a rating in excess of the currently assigned rating would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for a left shoulder disability inadequate.  The Veteran's left shoulder disability was rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201, 5203, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's left shoulder disability is manifested by pain and limitation of left shoulder motion to, at most, 135 degrees of flexion, 135 degrees of abduction, 80 degrees of external rotation, and 30 degrees of internal rotation.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating currently assigned for his left shoulder disability.  Ratings in excess of the currently assigned rating are provided for certain manifestations of shoulder disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the currently assigned rating for the Veteran's left shoulder disability reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate.  Furthermore, marked interference with employment and frequent hospitalization are not shown.  Therefore, no referral for consideration of the assignment of an extraschedular rating is warranted.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201, 5203 (2011).

Accordingly, the Board finds that the preponderance of the evidence of record shows that the Veteran's left shoulder disability does not meet the criteria for a rating in excess of 10 percent.  Therefore, the claim for an increased rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).


ORDER

An initial rating in excess of 10 percent for a thoracolumbar spine disability is denied.

Separate ratings for the thoracic and lumbar manifestations of the thoracolumbar spine disorder are denied.

An initial rating in excess of 10 percent for a left shoulder disability is denied.


REMAND

Unfortunately, additional development is required prior to the disposition of the Veteran's claims of entitlement to an increased initial rating for degenerative changes of the cervical spine and entitlement to TDIU.

In June 2011, the Board remanded these claims so that the RO could reconcile discrepancies which existed in previous rating decisions and supplemental statements of the case.  Specifically, the Board found that the record was unclear with respect to the rating currently assigned for the Veteran's cervical spine disorder.  In a February 2008 rating decision, the RO appeared to have continued the Veteran's 10 percent cervical spine rating for the period prior to August 16, 2007, and assigned a 20 percent rating effective August 16, 2007.  However, in subsequent supplemental statements of the cases issued in September 2009, May 2010, and July 2010, the RO indicated that the Veteran was still in receipt of a 10 percent rating for his cervical spine disorder.  As a result, the Board remanded the Veteran's cervical spine claim in order to clarify the ratings assigned for that service-connected disability.

While the claim was on remand, the RO issues two more supplemental statements of the case.  The first supplemental statement of the case, dated in December 2011, stated that the Veteran's cervical spine disorder was currently rated as 10 percent disabling and that the 10 percent rating was continued as the evidence did not show a worsening of the condition that would allow for a higher rating.  The second supplemental statement of the case, dated in April 2012, stated that the Veteran's cervical spine disorder was currently rated as 20 percent disabling and that the 20 percent rating was being continued.  Accordingly, rather than clarifying the rating currently assigned for the Veteran's cervical spine disorder, the actions taken on remand have resulted in further confusion.  Therefore, the Veteran's cervical spine claim must once again be remanded to reconcile the discrepancies in the Veteran's currently assigned rating.

With respect to the Veteran's claim of entitlement to TDIU, that is inextricably intertwined with all issues which may impact the Veteran's assigned ratings, including the claim of entitlement to an increased initial rating for degenerative changes of the cervical spine.  38 C.F.R. § 4.16(a) (2011); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded, pending the readjudication of the claim of entitlement to an increased initial rating for degenerative changes of the cervical spine.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims of entitlement to an increased initial rating for degenerative changes of the cervical spine and entitlement to TDIU.  In so doing, reconcile the discrepancy that exists between the February 2008 RO rating decision and the April 2012 supplemental statement of the case, which indicated that the Veteran was in receipt of a 20 percent rating for his cervical spine disability, and the September 2009, May 2010, July 2010, and December 2011 supplemental statements of the case, which indicated that the Veteran was in receipt of a 10 percent rating for his cervical spine disability.  In conjunction with this action, add to the claims file a complete rating sheet showing all of the Veteran's currently assigned disability ratings, with their effective dates and the Veteran's combined rating.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


